EXHIBIT 10.1

 
SHARE EXCHANGE AGREEMENT
 
THIS SHARE EXCHANGE AGREEMENT (this “Agreement”) is dated as of April 13, 2010,
by and among Millennium Mining LLC, a Sierra Leone Limited Liability Corporation
(the “Company”), the members of the Company (the “Millennium Members”) and Dolat
Ventures Inc, a Nevada corporation, with headquarters located at 545 Eighth
Avenue, Suite 401, New York, New York 10018 and (“DOLV”).
 
 
RECITALS:
 
 
WHEREAS the Millennium Members are the record and beneficial owners of all of
the issued and outstanding limited liability interests in the Company (the
“Millennium Interests”);
 
 
WHEREAS DOLV is a publicly traded company, whose stock currently trades on the
OTC Bulletin Board under the symbol “DOLV”;
 
 
WHEREAS subject to approval by the respective Board of Directors, DOLV desires
to acquire 75%, or 22,500,000 Shares of the total issued and outstanding
Millennium Common Stock in exchange for 30,000,000 shares of the common stock of
DOLV representing approximately  52 % of the total issued and outstanding shares
of DOLV (the “DOLV Shares”);
 
 
WHEREAS the Company and DOLV are executing and delivering this Agreement in
reliance upon an exemption from securities registration pursuant to Section 4(2)
and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “1933 Act”); and
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company, the Millennium Members and DOLV hereby
agree as follows:
 
1.      Exchange of Stock.
 
(a)             Exchange. Upon the terms and subject to the conditions of this
Agreement, the Millennium Members agrees to exchange the Millennium Interests
for the DOLV Shares and DOLV agrees to issue to the Millennium Members an
aggregate of 22,500,000 DOLV Shares on the Closing Date (as defined herein
below). The parties intend that the share exchange shall qualify as a tax free
reorganization under Section 368 of the Internal Revenue Code on the Closing
Date. Upon execution hereof by DOLV, DOLV shall deliver the shares to the
Company in accordance with Section 1(c) herein below.
 
(b)           Closing Date.  The closing of this transaction (the “Closing”)
shall take place at 10:00 a.m. Eastern Standard Time on the date hereof, subject
to notification of satisfaction of the conditions to the Closing set forth
herein and in Sections 6 and 7 below or such later date as is mutually agreed to
by the Company and DOLV (the “Closing Date”). The Closing shall occur at such
place as is mutually agreed to by the Company and DOLV.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)           Form of Payment.  Subject to the satisfaction of the terms and
conditions of this Agreement, on the Closing Date, (i) DOLV shall deliver to the
Company  the share certificates of DOLV Shares registered in the respective
names of the Millennium Members representing an aggregate of 30,000,000 DOLV
Shares; and (ii) the Company shall deliver to DOLV the certificates evidencing
the Millennium Interests.
 
2.      COMPANY AND MILLENIUM MEMBERS REPRESENTATIONS AND WARRANTIES.
 
The Company and Millennium Members represent and warrant that:
 
(a)           Investment Purpose.  The Millennium Members are acquiring the DOLV
Shares for their own account for investment only and not with a view towards, or
for resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the 1933 Act.
 
(b)           Accredited Investor Status.  Each Millennium Members is an
“Accredited Investor” as that term is defined in Rule 501(a) of Regulation D.
 
(c)           Reliance on Exemptions.  The Company and each Millennium Member
understands that the DOLV Shares are being offered and sold to them in reliance
on specific exemptions from the registration requirements of United States
federal and state securities laws and that DOLV is relying in part upon the
truth and accuracy of, and the Company’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Company set
forth herein in order to determine the availability of such exemptions and the
eligibility of each Millennium Member to acquire such securities.
 
(d)           Information.  The Company has been furnished with all materials
relating to the business, finances and operations of the Company and information
deemed material to making an informed investment decision regarding purchase of
the DOLV Shares, which have been requested by the Company. Each Millennium
Member has been afforded the opportunity to ask questions of DOLV and its
management. Neither such inquiries nor any other due diligence investigations
conducted by the Company or its representatives shall modify, amend or affect
the Company’s right to rely on DOLV’s representations and warranties contained
in Section 3 below. The Company and each Millennium Member understands that an
investment in the DOLV Shares involves a high degree of risk.  The Company and
each Millennium Member is in a position regarding DOLV, which, based upon
employment, family relationship or economic bargaining power, enabled and
enables the Company and each Millennium Member to obtain information from DOLV
in order to evaluate the merits and risks of this investment. The Company and
each Millennium Member has sought such accounting, legal and tax advice, as it
has considered necessary to make an informed investment decision with respect to
its acquisition of DOLV Shares.
 


 


 
 

--------------------------------------------------------------------------------

 
 


 
(e)           Transfer or Resale.  The Company and each Millennium Member
understands that: (i) the DOLV Shares have not been and are not being registered
under the 1933 Act or any state securities laws, and may not be offered for
sale, sold, assigned or transferred unless subsequently registered thereunder;
(ii)  neither DOLV nor any other person is under any obligation to register such
securities under the 1933 Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder.
 
(f)           Authorization, Enforcement.  This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Company and each
Millennium Member and is a valid and binding agreement of the Company and each
Millennium Member enforceable in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
 
(g)           Legends.  The Millennium Members each understand that the
certificates representing the DOLV Shares issued by DOLV shall bear a
restrictive legend in substantially the following form (and a stop transfer
order may be placed against transfer of such certificates):
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT
WITH A VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL, GENERALLY ACCEPTABLE TO COMPANY’S
COUNSEL, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE
SECURITIES LAWS.”
 
The legend set forth above shall be removed and DOLV shall issue a certificate
without such legend within three (3) business days to the holder of the security
upon which it is stamped, if, unless otherwise required by state securities
laws: (i) in connection with a sale transaction, provided the securities are
registered under the 1933 Act; or (ii) in connection with a sale transaction,
after such holder provides DOLV with an opinion of counsel, which opinion shall
be in form, substance and scope reasonably acceptable to counsel for DOLV, to
the effect that a public sale, assignment or transfer of the securities may be
made without registration under the 1933 Act.
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
(h)           Receipt of Documents.  The Company and each Millennium Member has
received and read in their entirety:  (i) this Agreement and each
representation, warranty and covenant set forth herein; (ii) all due diligence
and other information necessary to verify the accuracy and completeness of such
representations, warranties and covenants; and (iii) answers to all questions
the Company submitted to DOLV regarding an investment in DOLV; and (iv) the
Company and each Millennium Member has relied on the information contained
therein and has not been furnished any other documents, literature, memorandum
or prospectus.
 
3.      REPRESENTATIONS AND WARRANTIES OF DOLV.
 
DOLV represents and warrants as of the date hereof and as of the Closing Date to
the Company and the Millennium Members that:
 
(a)           Organization and Qualification.  DOLV is a corporation duly
organized and validly existing in good standing under the laws of the
jurisdiction in which it is incorporated, and has the requisite corporate power
to own its properties and to carry on its business as now being conducted.  DOLV
is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the nature of the business conducted by
it makes such qualification necessary, except to the extent that the failure to
be so qualified or be in good standing would not have a material adverse effect
on DOLV taken as a whole.
 
(b)           Authorization, Enforcement, Compliance with Other
Instruments.  (i) DOLV has the requisite corporate power and authority to enter
into and perform this Agreement and any related agreements and to issue the DOLV
Shares in accordance with the terms hereof and thereof; (ii) the execution and
delivery of this Agreement and any related agreements by DOLV and the
consummation by it of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the DOLV Shares have been duly
authorized by DOLV’s Board of Directors and no further consent or authorization
is required by DOLV, its Board of Directors or its stockholders; (iii) this
Agreement and any related agreements have been duly executed and delivered by
DOLV; (iv) this Agreement any related agreements constitute the valid and
binding obligations of DOLV enforceable against DOLV in accordance with their
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.  DOLV knows of no reason why DOLV cannot
perform any of DOLV’s obligations under this Agreement or any related
agreements.
 
(c)           Capitalization.  The authorized capital stock of DOLV consists of
250,000,000 shares of common stock, par value $0.001 per share. DOLV has 27,
837.000 shares of common stock issued and outstanding. All of the outstanding
shares of capital stock of DOLV are validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws and none of such outstanding shares were issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
No shares of DOLV’s capital stock are subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by DOLV. As of
the date of this Agreement and as except disclosed: (i) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of DOLV, or contracts, commitments, understandings or
arrangements by which DOLV is or may become bound to issue additional shares of
capital stock of DOLV or options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of DOLV; (ii) there are no
outstanding debt securities; and (iii) there are no agreements or arrangements
under DOLV is obligated to register the sale of any of its securities under the
1933 Act; and (iv) there are no outstanding registration statements and there
are no outstanding comment letters from the SEC or any other regulatory
agency.  There are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of the DOLV Shares as
described in this Agreement.  The Company has furnished to the Company true and
correct copies of DOLV’s Articles of Incorporation, as amended and as in effect
on the date hereof (the “Articles of Incorporation”), and DOLV’s Bylaws, as in
effect on the date hereof (the “Bylaws”), and the terms of all securities
convertible into or exercisable for Common Stock and the material rights of the
holders thereof in respect thereto other than stock options issued to employees
and consultants.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Issuance of Securities.  The issuances of the DOLV Shares are duly
authorized and free from all taxes, liens and charges with respect to the issue
thereof and are fully paid and nonassessable.
 
(e)           No Conflicts.  The execution, delivery and performance of this
Agreement and any related agreements by DOLV and the consummation by DOLV of the
transactions contemplated hereby (including, without limitation, the issuance of
the DOLV Shares) and thereby will not: (i) result in a violation of the Articles
of Incorporation or the Bylaws; or (ii), to the best knowledge of DOLV, conflict
with or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which DOLV is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including United States federal and state
securities laws and regulations)  applicable to DOLV or by which any property or
asset of DOLV is bound or affected.  To the best knowledge of DOLV,  the Company
is not in violation of any term of or in default under its Articles of
Incorporation or Bylaws or any material contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to DOLV. The business of DOLV is not being
conducted, and shall not be conducted in violation of any material law,
ordinance, or regulation of any governmental entity.  Except as specifically
contemplated by this Agreement and as required under the 1933 Act and any
applicable state securities laws, DOLV is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by this Agreement in accordance with the terms
hereof.  All consents, authorizations, orders, filings and registrations which
DOLV is required to obtain pursuant to the preceding sentence have been obtained
or effected on or prior to the date hereof, except for any required post-Closing
notice filings under applicable United States federal or state securities laws,
if any.
 


 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
(f)             Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending against or affecting DOLV,
DOLV’s capital stock, wherein an unfavorable decision, ruling or finding would:
(i) have a material adverse effect on the transactions contemplated hereby; (ii)
adversely affect the validity or enforceability of, or the authority or ability
of DOLV to perform its obligations under, this Agreement; or (iii) have a
material adverse effect on the business, operations, properties, financial
condition or results of  operations of DOLV taken as a whole.
 
(g)             No General Solicitation.  DOLV nor any of its affiliates, nor
any person acting on its, has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D under the 1933 Act) in
connection with the offer or sale of the DOLV Shares.
 
(h)             Tax Status.  DOLV has made and filed all federal and state
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject and (unless and only to the extent that DOLV
has set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply.  There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of DOLV know of no basis for any such claim.
 
(i)             SEC Documents; Financial Statements. DOLV has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), for the two years preceding the date hereof (or such shorter period as
DOLV was required by law or regulation to file such material) (all of the
foregoing filed prior to the date hereof or amended after the date hereof and
all exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “SEC Documents”) on timely basis or has received a valid extension of such
time of filing and has filed any such SEC Document prior to the expiration of
any such extension. DOLv has delivered to the Company or its representatives, or
made available through the SEC’s website at http://www.sec.gov., true and
complete copies of the SEC Documents.  As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  As of their respective dates, the
financial statements of DOLV included in the SEC Documents complied as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of DOLV as of the dates thereof and the
results of its operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments).  No
other information provided by or on behalf of DOLv to the Company which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 2(i) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein, in the light of the circumstance under which they are or
were made and not misleading.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(j)             Listing and Maintenance Requirements.  DOLV’s common stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and DOLV has
taken no action designed to terminate, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has DOLV received any notification that the SEC is
contemplating terminating such registration.  DOLV has not, in the twelve (12)
months preceding the date hereof, received notice from any Primary Market (as
defined herein below) on which the common stock is or has been listed or quoted
to the effect that DOLV is not in compliance with the listing or maintenance
requirements of such Primary Market.  DOLV is, and has no reason to believe that
it will not in the foreseeable future continue to be, in compliance with all
such listing and maintenance requirements.
 
(k)             No Material Misstatement or Omission.  None of the materials
provided to the Company and the Millennium Members by DOLV and none of the
representation and warranties made in this Agreement include any untrue
statements of material fact, and none of the representations and warranties made
in this Agreement omit to state any material fact required to be stated therein
necessary to make the statements made, in light of the circumstances under which
they were made, not misleading.
 
4.      COVENANTS.
 
(a)             Best Efforts.  Each party shall use its best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Sections 6
and 7 of this Agreement.
 
(b)           Reporting Status.  With a view to making available to the
Millennium Members the benefits of Rule 144 or any similar rule or regulation of
the SEC that may at any time permit the Millennium Members to sell securities of
DOLV to the public without registration, and as a material inducement to the
Millennium Member’s purchase of common stock, DOLV represents, warrants, and
covenants to the following:
 
(i)           DOLV is subject to the reporting requirements of Section 13 or
15(d has filed all required reports under Section 13 or 15(d) of the Exchange
Act during the 12 months prior to the date hereof (or for such shorter period
that the issuer was required to file such reports), other than Current Reports
on Form 8-K;
 


(c)             Fees and Expenses.  Other than as set forth herein, each of the
Company and DOLV shall pay all costs and expenses incurred by such party in
connection with the negotiation, investigation, preparation, execution and
delivery of this Agreement and any other documents relating to this transaction.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.      CONDITIONS TO THE COMPANY’S OBLIGATION.
 
The obligation of the Company to deliver to DOLV the Member Interests is subject
to the satisfaction of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion:
 
(a)           The representations and warranties of DOLV in this Agreement shall
be true and correct in all material respects as of the date when made and as of
the Closing Date as though made at that time and DOLV shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by DOLV at or prior to the Closing Date.
 
(b)           DOLV shall have executed and delivered to the each of the
Millennium Members the shares of common stock in the respective denominations as
required to be delivered.
 
(c)           There shall not have been any change or disruption or any
development involving a prospective change or disruption in the financial or
capital markets the effect of which is, in the Company’s sole judgment, so
material and adverse as to make it impractical or inadvisable to proceed with
the transaction.
 
(d)           There shall have been no change which the Company, in its sole and
absolute discretion, deems to be materially adverse in respect of the business,
results of operations, condition (financial or otherwise), value, prospects,
liabilities or assets of DOLV.
 
(e)           The completion of satisfactory legal, accounting and financial due
diligence; which shall include current income proved out on existing wells and
financials on DOLV.
 
(f)           DOLV has not defaulted in any material contracts and there is no
material litigation, as determined by the Company as of the Closing Date.
 
6.      CONDITIONS TO DOLV’S OBLIGATIONS.
 
The obligation of DOLV to deliver to DOLV the shares of common stock is subject
to the satisfaction of each of the following conditions, provided that these
conditions are for DOLV’s sole benefit and may be waived by DOLV at any time in
its sole discretion:
 
(a)           The Company and each Millennium Member shall have executed this
Agreement and delivered the same to DOLV.
 
(b)           The Company and each Millennium Member shall have delivered to
DOLV the Member Interests.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(c)           The representations and warranties of the Company shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time, and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.
 
(d)           The Company and each of the Millennium Members shall have executed
such other documents as are reasonably required by DOLV.
 
7.      INDEMNIFICATION.
 
(a)           In consideration of the Company’s execution and delivery of this
Agreement and of the Member Interests and in addition to all of the Company’s
other obligations under this Agreement, the Company shall defend, protect,
indemnify and hold harmless DOLV and all of its officers, directors, employees
and agents (including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “DOLV
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any DOLV Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by the DOLV Indemnitees or any of them as a result of, or arising out
of, or relating to: (i) any misrepresentation or breach of any representation or
warranty made by the Company in this Agreement or any other certificate,
instrument or document contemplated hereby or thereby; (ii) any breach of any
covenant, agreement or obligation of the Company contained in this Agreement or
any other certificate, instrument or document contemplated hereby or thereby; or
(iii) any cause of action, suit or claim brought or made against such Buyer
Indemnitee by a third party and arising out of or resulting from a material
misrepresentations by the Company under this Agreement or due to a material
breach by the Company of its obligations under the Agreement and the execution,
delivery, performance or enforcement of this Agreement or any other instrument,
document or agreement executed pursuant hereto by any of the Buyer Indemnities.
To the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities, which is permissible
under applicable law.
 
(b)           In consideration of DOLV’s execution and delivery of this
Agreement and in addition to all of DOLV’s other obligations under this
Agreement, DOLV shall defend, protect, indemnify and hold harmless the Company
and all of its officers, directors, employees and agents (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Company Indemnitees”) from and against any
and all Indemnified Liabilities incurred by the Company Indemnitees or any of
them as a result of, or arising out of, or relating to: (i) any
misrepresentation or breach of any representation or warranty made by DOLV in
this Agreement or any other certificate, instrument or document contemplated
hereby or thereby executed by DOLV; (ii) any breach of any covenant, agreement
or obligation of DOLV contained in this Agreement or any other certificate,
instrument or document contemplated hereby or thereby executed by DOLV; or (iii)
any cause of action, suit or claim brought or made against such Company
Indemnitee based on material misrepresentations or due to a material breach and
arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement or any other certificate instrument, document or
agreement executed pursuant hereto by any of the Company Indemnities.  To the
extent that the foregoing undertaking by DOLV may be unenforceable for any
reason, DOLV shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities, which is permissible under applicable
law.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
8.      GOVERNING LAW: MISCELLANEOUS.
 
(a)           Governing Law.  This Agreement shall be deemed to be made under
and shall be construed in accordance with the laws of the State of New York
without giving effect to the principals of conflict of laws thereof.  Each of
the parties consents to the jurisdiction of the U.S. District Court sitting in
the Southern District of the State of New York or the state courts of the State
of New York sit in connection with any dispute arising under this Agreement and
the other Transaction Documents and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum non
conveniens to the bringing of any such proceeding in such jurisdictions.
 
(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.
 
(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e)           Entire Agreement, Amendments.  This Agreement supersedes all other
prior oral or written agreements between DOLV and the Company, their affiliates
and persons acting on their behalf with respect to this transaction and the
matters discussed herein, and this Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor DOLV makes any representation, warranty,
covenant or undertaking with respect to such matters.  No provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the party to be charged with enforcement.
 
(f)           Notices.  Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (A) upon receipt, when
delivered personally; (B) upon confirmation of receipt, when sent by facsimile;
(C) three (3) days after being sent by U.S. certified mail, return receipt
requested, or (D) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
If to the Company, to:
Millennium Mining LLC
12701 Cumpston Street
Valley Village, CA 91697
Attention:  Mr. Dovid Hauck
 
   
With a copy to:
Cherno Bas
16 Wilberforce Road
Freetown, Sierra Leone
Telephone 011 (232) 78478908
   
If to DOLV:
Dolat Ventures Inc
545 Eighth Ave, Suite 401
New York, New York 10018
TEL 212-502-6657
FAX 212-501-2077
 
 
Attention: Dovid Hauck, President
   
With Copy to:
Diane A. Dalmy
Attorney at Law
8965 W. Cornell Place
Lakewood, Colorado 80227
Telephone: (303) 985-9324
Facsimile:  (303) 988-6954



 
Each party shall provide five (5) days’ prior written notice to the other party
of any change in address or facsimile number.
 
(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  Neither the Company nor the Buyer shall assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other
party hereto.
 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
(i)           Survival.  Unless this Agreement is terminated under Section 9(l),
the representations and warranties of the Company and the Buyer contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4, 5 and 9,
and the indemnification provisions set forth in Section 8, shall survive the
Closing for a period of two (2) years. The Buyer shall be responsible only for
its own representations, warranties, agreements and covenants hereunder.
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
(j)           Publicity.  The Company and DOLV shall have the right to approve,
before issuance any press release or any other public statement with respect to
the transactions contemplated hereby made by any party; provided, however, that
the Company shall be entitled, without the prior approval of DOLV, to issue any
press release or other public disclosure with respect to such transactions
required under applicable securities or other laws or regulations (the Company
shall use its best efforts to consult DOLV in connection with any such press
release or other public disclosure prior to its release and DOLV shall be
provided with a copy thereof upon release thereof).
 
(k)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.  Furthermore, the Company agrees to execute
such other documents as are reasonably required by the Buyer and it shall be
deemed a default of this Agreement if the Company fails to execute any such
additional document within two (2) business days of the date of request by DOLV.
 
(l)           Termination.  In the event that the Closing shall not have
occurred with respect to the Buyer on or before five (5) business days from the
date hereof due to the Company’s or DOLV’s failure to satisfy the conditions set
forth in Sections 6 and 7 above (and the non-breaching party’s failure to waive
such unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, that if this Agreement is terminated by the Company pursuant
to this Section 8(l), the Company shall remain obligated to pay DOLV for the
legal and documentation review fee described in Section 4(f) above.
 
(m)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
(n)           Recitals.  The Recitals herein above are hereby incorporated into
this Agreement as if fully stated herein.
 
(o)           Opportunity to Hire Counsel; Role of Diane A. Dalmy.  The Company
expressly acknowledges that they have been advised and have been given an
opportunity to hire counsel with respect to this Agreement and the transactions
contemplated hereby and thereby.  The Company further acknowledges that the law
firm of Diane A. Dalmy did not provide them with any legal advice with respect
to the transactions contemplated by this Agreement.  The Company further
acknowledges that the law firm of Diane A. Dalmy has solely represented DOLV in
connection with this Agreement and the transactions contemplated hereby and
thereby and no other person.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, DOLV and the Company have caused this Share Exchange
Agreement to be duly executed as of the date first written above.
 

 
COMPANY:
 
   
Millennium Mining LLC
         
By:                                                                
   
Name:           Shmuel Dovid Hauck
   
Title:             President
         
BUYER:
 
   
Dolat Ventures Inc.
   
By:               Shmuel Dovid Hauck
   
Its:                President
         
By:                                                                
   
Name:           Shmuel Dovid Hauck
   
Title:             President, Director
     



 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 